Title: From Thomas Jefferson to George Jefferson, 19 April 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Apr. 19. 05.
                  
                  In your letter of Feb. 12. you asked me whether you should engage my bacon as usual from Colo. Macon. I considered the question as answered by a letter which I had written two days before & you had not recieved at the date of yours. this requested you to procure me 100. hams of Colo. Macon, & to have them forwarded as soon as they should be fully cured—it being material that they should be recieved as soon after that as possible in order to take precautions against the fly. the object of the present is merely to ask the favor of you to drop me a line of information on the subject. Accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               